             Case 3:16-md-02741-VC Document 2092 Filed 10/26/18 Page 1 of 2



 1   WILKINSON WALSH + ESKOVITZ LLP
     Brian L. Stekloff (pro hac vice)
 2   2001 M St. NW
     10th Floor
 3   Washington, DC 20036
     Tel: 202-847-4030
 4   Fax: 202-847-4005
     Email: bstekloff@wilkinsonwalsh.com
 5
     Attorney for Defendant
 6   MONSANTO COMPANY

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                                  )
10   IN RE: ROUNDUP PRODUCTS                      ) MDL No. 2741
     LIABILITY LITIGATION                         )
11                                                ) Case No. 3:16-md-02741-VC
                                                  )
12                                                )
     This document relates to:                    )
13                                                )
     ALL ACTIONS                                  )
14                                                )

15
                           NOTICE OF APPEARANCE ON BEHALF OF
16                           DEFENDANT MONSANTO COMPANY
17   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
18
            PLEASE TAKE NOTICE that Brian L. Stekloff, of WILKINSON WALSH +
19
     ESKOVITZ LLP, hereby enters his first appearance in the above-captioned matter as counsel for
20
     defendant MONSANTO COMPANY, and respectfully requests that all pleadings, notices,
21

22   orders, correspondence, and other papers in connection with this action be served upon him at

23   the above address.

24

25

26
27

28
                                                   -1-
                     NOTICE OF APPEARANCE ON BEHALF OF DEFENDANT
                                    3:16-MD-02741-VC
            Case 3:16-md-02741-VC Document 2092 Filed 10/26/18 Page 2 of 2



 1   DATED: October 26, 2018                   Respectfully submitted,

 2                                             /s/ Brian L. Stekloff___________
                                               Brian L. Stekloff (pro hac vice)
 3
                                               (bstekloff@wilkinsonwalsh.com)
 4                                             WILKINSON WALSH + ESKOVITZ LLP
                                               2001 M St. NW
 5                                             10th Floor
                                               Washington, DC 20036
 6                                             Tel: 202-847-4030
                                               Fax: 202-847-4005
 7
                                               Attorney for Defendant
 8                                             MONSANTO COMPANY
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                         -2-
                  NOTICE OF APPEARANCE ON BEHALF OF DEFENDANT
                                 3:16-MD-02741-VC
